                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ADRIANNA THURMAN,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
        v.                                           )       No. 4:19CV828 RLW
                                                     )
ST. LOUIS COUNTY, et al.,                            )
                                                     )
               Defendants.                           )

                               MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs Motion for Leave to File Amended

Complaint (ECF No. 22) and Defendant Michael Young's Motion for Extension of Time to

Respond to Plaintiffs Motion for Leave to File First Amended Complaint (ECF No. 23). For the

reasons set forth below, the Court will grant Plaintiffs motion to file an amended complaint and

deny Defendant Michael Young's motion for extension of time.

        Plaintiff Adrianna Thurman filed this civil rights action under 42 U.S.C. § 1983 on April

5, 2019, seeking declaratory judgment and damages for claims arising out of her incarceration

pursuant to a writ of body attachment to compel her cooperation with a genetic paternity test.

(ECF No. 1) Plaintiff alleges that her 39 day incarceration beginning when she was 7 months

pregnant violated her rights under the Fourth, Eighth, and Fourteenth Amendments to the United

States Constitution. (Id.) Plaintiffs original Complaint lists St. Louis County, Missouri ("St.

Louis County"), Jim Buckles ("Buckles"), and Michael Young ("Young") as named Defendants.

(Id.)

        The record shows that all Defendants were served on May 6, 2019. After the Court

granted Defendants' motions for additional time to answer, Defendants St. Louis County and
Buckles filed a Motion to Dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

or in the alternative, a Motion for Summary Judgment on June 7, 2019. (ECF No. 17)

Defendant Young filed a Motion to Dismiss pursuant to Rule 12(b)(6) on June 11, 2019. (ECF

No. 20) Three days later, on June 14, 2019, Plaintiff filed a Motion for Leave to File Amended

Complaint and Memorandum of Law in Support, citing Rule 15(a)(2) of the Federal Rules of

Civil Procedure as support. (ECF No. 22) Plaintiff states that the amended complaint adds

several new Defendants and additional facts. Also on June 14, 2019, Defendant Young filed a

Motion for Extension of Time to Respond to Plaintiffs Motion, arguing that the amended

complaint is futile, that Plaintiff filed the motion near the close of business on June 14, 2019, and

Young's attorney is scheduled to begin a trial on Monday, June 17, 2019. (ECF No. 23)

       Although Plaintiff relies on Fed. R. Civ. P. 15(a)(2), the Court notes that under Rule

15(a)(l), "[a] party may amend its pleading once as a matter of course within ... 21 days after

service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier." Fed. R. Civ. P. 15(a)(l)(B). The record shows that Plaintiff was served

with motions to dismiss under Rule 12(b)(6) on June 7 and June 11, 2019. She filed her motion

for leave to file an amended complaint on June 14, 2019, well within the 21 days set forth in

Rule 15(a)(l)(B). Therefore, the Court finds that Plaintiff may file the attached amended

complaint as a matter of course, and the motion for leave will be granted.

       In addition, the Court will deny as moot Defendant Young's motion for extension of time

to file a response. With respect to the motions to dismiss Plaintiffs Complaint filed by

Defendants St. Louis County, Buckles, and Young, these motions are also moot, as they are not

responsive to Plaintiffs amended complaint.

       Accordingly,



                                                 2
       IT IS HEREBY ORDERED that Plaintiffs Motion for Leave to File Amended

Complaint (ECF No. 22) is GRANTED. The Clerk of the Court shall file Attachment 1 to

Plaintiffs motion (ECF No. 22-1) as Plaintiffs First Amended Complaint.

       IT IS FURTHER ORDERED that Defendant Michael Young's Motion for Extension of

Time to Respond to Plaintiffs Motion for Leave to File First Amended Complaint (ECF No. 23)

is DENIED as MOOT.

       IT IS FURTHER ORDERED that the Motion to Dismiss or in the Alternative, Motion

for Summary Judgment of Defendants St. Louis County and Jim Buckles in his Official Capacity

(ECF No. 17) is DENIED as MOOT.

       IT IS FINALLY ORDERED that Defendant Michael Young's Motion to Dismiss

Plaintiffs Complaint Pursuant to Rule 12(b) (ECF No. 20) is DENIED as MOOT.

Dated this 17th day of June, 2019.



                                             ~.~
                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                             3
